DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of September 28, 2021, Applicant, on December 28, 2021, amended claims 1, 7, 9, & 17. Claims 1-20 are now pending in this application and have been rejected below. The Information Disclosure Statement (IDS) filed on May 31, 2022 has been acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant’s arguments with respect to the 35 USC 112, first paragraph, rejections are persuasive. Therefore, the 35 USC 112, first paragraph, rejections are withdrawn.
Applicant's amendments are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action. Therefore, these rejections are maintained below.
Applicant's amendments render moot the 35 USC 103 rejections set forth in the previous action. As a result of the amendments, new grounds for rejection are set forth below necessitated by Applicant’s amendments.

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to the 35 USC 112, first paragraph, rejections have been fully considered, and they are persuasive. Therefore, the 35 USC 112, first paragraph, rejections are withdrawn. 


Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.

Applicant argues that the claims, as amended, recite additional elements that, in the least, integrate an exception into a practical application, by reciting “the risk data signal includes the risk level for classifying the subset of the aggregated data, and a second portion of the risk data signal is configured to map the risk level to business function data,” as in claim 1, and similarly claim 17, the claimed inventions recites an improvement the computer arts as an integrated practical application whereby “risk management data channel may be formed without requiring intervention by developers (e.g., IT personnel) or any other specialized knowledge that otherwise may be necessary to revise code or processes of enterprise resource computing platform 110,” “the claim invention is directed to managing risks affecting ‘supply chain management-related functions,’ such as caused by events related to COVID-19,” and “the claimed invention overcomes, for example, the burden of IT personnel to manually identify and resolve risk in-situ.” Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under the first prong of Step 2A, the claims (claim 1, and similarly claims 2-20) recite “[a] method comprising: receiving into an enterprise resource … a risk data signal associated with data associated with a business data object, the business data object being associated with a hierarchical business data object, the risk data signal being interleaved with enterprise data-based … messages and including strings of concatenated data associated with risk levels and business function data; identifying one or more portions of the risk data signal; computing data representing a risk level based on a portion of the risk data signal; classifying data associated with the hierarchical business data object in accordance with the risk level; aggregating the classified data associated with the hierarchical business data object with other data associated with other hierarchical business data objects classified as being at the risk level to form aggregated data; formatting one or more subsets of the aggregated data at the risk level in a configuration to present in a user interface; and causing presentation of a subset of the aggregated data at the risk level in association with …, wherein causing presentation of the subset of the aggregated data further comprises data representing instructions to cause presentation of one or more user inputs …, the one or more user inputs being configured to receive input data signals associated with a risk event, … structured to include … portion configured to activate a first user input to present business-related data as a function of risk level, and … portion configured to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value, wherein a first portion of the risk data signal includes the risk level for classifying the subset of the aggregated data, and a second portion of the risk data signal is configured to map the risk level to business function data.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a risk data signal, including a risk level and a portion to map the risk level to business function, identifying portions of the risk data signal, computing a risk level based on part of the data, classifying data in accordance with the risk signal, aggregating the data with other data in the same risk level, formatting the data, receiving user input to present information, and presenting the data according to risk level with portions, including as a function of risk level and source and risk level.
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, including the claim elements referred to by Applicant, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving a risk data signal, including a risk level and a portion to map the risk level to business function, identifying portions of the risk data signal, computing a risk level based on part of the data, classifying data in accordance with the risk signal, aggregating the data with other data in the same risk level, formatting the data, receiving user input to present information, and presenting the data according to risk level with portions, including as a function of risk level and source and risk level could all be reasonably interpreted as a human mentally observing information to receive the risk signal (including the risk level and portion to map the risk level to the business function) and user input information, a human mentally evaluating the information to identify risk data, compute risk level, classify the data, and format the data based on the observed information, and a human presenting the risk levels based on the evaluations and observed information manually with a pen and paper. Therefore, the claims, including the elements referred to by Applicant, recite a mental process.
	In addition, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, the claimed invention can be considered to help a supply chain entities gathering data to determine which business entities should be addressed as having a particular risk based on risk level and risk level mapped to businesses function, which manages commercial interactions, including business relationships and transactions with business entities and supply chains based on commercial interactions that impact risk level and commercial interactions of the business functions, and thus, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity.
Accordingly, including the features referred to by Applicant, the claims recite a mental process and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
	
As noted above, prong 2 of Step 2A asks whether any “additional elements beyond the recited abstract idea,” individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. However, but for the “computing platform,” “electronic,” “user interface” in claim 1, and similarly claim 17, each of the features referred to by Applicant are indeed not additional elements beyond the recited abstract idea, but rather, these features are part of and directed to the recited abstract idea because these features recite mental processes and certain methods of organizing human, as above.
In particular, but for the computer components and systems performing the claimed functions, the limitations referred to by Applicant (i.e. “the risk data signal includes the risk level for classifying the subset of the aggregated data, and a second portion of the risk data signal is configured to map the risk level to business function data”), could all be reasonably interpreted as a human mentally observing information to receive the risk signal, including observing the risk level and portion to map the risk level to the business function; therefore, the claims, including the features referred to by Applicant, recite a mental process. Further, receiving a risk signal comprising risk levels and a portion to map risk level to business function is directed to managing risk of business entities based on risk level and risk level mapped to businesses function, which manages commercial interactions, including business relationships and transactions of business entities and supply chains based on commercial interactions that impact risk level and commercial interactions of the business functions, and thus, the claims, including the features referred to by Applicant, recite a certain method of organizing human activity. Accordingly, including the features referred to by Applicant, the claims recite a mental process and a certain method of organizing human activity.
With respect to Applicant’s assertion that the claim “recites an improvement the computer arts” where by “risk management data channel may be formed without requiring intervention by developers (e.g., IT personnel),”  manages risks affecting “supply chain management-related functions,” and overcomes “the burden of IT personnel to manually identify and resolve risk in-situ,” managing risks affecting supply chain management, and human IT personnel manually identifying and resolving risk, as indicated by Applicant’s own assertions, are mental processes that can be manually performed by a human and recite a certain method of organizing human activity by managing commercial interactions, business relationships and transactions in managing risks affecting supply chain management, and as set forth in the MPEP, mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not an improvement to a technology or otherwise sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Moreover, like the claims at issue in Electric Power Group, rather than focusing on an improvement in computers or another technology, the claims merely recites abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).

In the interest of compact prosecution and completeness, under the second prong of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “computing platform,” “electronic,” “user interface” in claim 1 and “[a] system comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to,” “electronic,” and “user interface” in claim 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.



Applicant argues the claims are patent eligible under step 2B because, similar to Trading Technologies, amended claim 1, and similarly claim 17, recites inventive user interface portions to invoke underlying functionalities to automatically revise code or processes of enterprise resource computing platform without requiring intervention by developers (e.g., IT personnel) or any other specialized knowledge in some cases by reciting "[a] user interface structured to include at least a first user interface portion configured to activate a first user input to present business-related data as a function of risk level, and a second user interface portion configured to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value.” Examiner respectfully disagrees.
In the non-precedential opinion Trading Technologies International, Inc., v. CQG, Inc., et al., No. 2016-1616, slip op. at 3 (Fed. Cir. Jan. 18, 2017), as discussed by the court, the patents describe a trading system in which a graphical user interface “display[s] the market depth of a commodity traded in a market, including a dynamic display for a plurality of bids and for a plurality of asks in the market for the commodity and a static display of prices corresponding to the plurality of bids and asks.” Id. at 3 “In the patented system bid and asked prices are displayed dynamically along the static display, and the system pairs orders with the static display of prices and prevents order entry at a changed price.” Id. In this non-precedential opinion, the court provided little guidance beyond agreeing with the lower court’s reasoning that, “the claims require a specific, structured graphical user interface paired with a prescribed functionality directly related to the graphical user interface’s structure that is addressed to and resolves a specifically identified problem in the prior state of the art.” Id. at 6.
The present claims are quite different from the claims at issue in Trading Technologies because the elements of present claims do not do not improve user interfaces of computer devices by addressing deficits of prior art interfaces or any other improvement in technology. Contrary to Applicant’s assertion, the claims do not recite an improvement in graphical user interfaces, but instead, the claims recite a mental process and a certain method of organizing human activity applied using generic computer components, and thus, the present claims are directed to an abstract idea applied using generic computer components. While the claims are recited such that the operations are performed by generic computing devices, including the recited generic “user interface,” these recited elements are not recited in such a way that amount to an improvement in technology. The elements related to the user interface are recited at a high level of generality. For instance, the recited “a user interface structured to include at least a first user interface portion configured to activate a first user input” and “a second user interface portion configured to activate a second user input” are nothing more than a recitation of a generic user interface, such as generic computer component of a keyboard, text field, or button performing its inherent function that it was designed to perform, i.e., simply receiving user input, which is vastly different than the dynamic and interactive features of the improved GUIs in Trading Technologies. The recited user interface including a first and second user interface section are generic computer applying the recited abstract idea, which is not sufficient to amount to significantly more than an abstract idea.
Nothing recited in the claims provides details that amount to an improvement in user interface, computing, or any other technology. Simply performing an abstract idea using generic computer components does not make the claims directed to an improvement in computer technology or otherwise transform an abstract idea into a patent-eligible invention. As set forth in the MPEP, mere automation of a manual process or claiming the improved speed or efficiency inherent with applying the abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not an improvement to a technology or otherwise sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. Iatric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Moreover, like the claims at issue in Electric Power Group, rather than focusing on an improvement in computers or another technology, the claims merely recites abstract ideas that simply invokes computers as tools to implement the abstract idea. Electric Power Group, LLC v. Alstom S.A., et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016); MPEP 2106.05(a).

In the interest of compact prosecution and completeness, under the Step 2B, the claims recite the additional elements beyond the recited abstract idea of “computing platform,” “electronic,” “user interface” in claim 1 and “[a] system comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to,” “electronic,” and “user interface” in claim 17;  however, as above under prong 2 of Step 2A, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Furthermore, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Grigg, et al. (US 20180040064 A1) at [0123], [0190], [0415] (discussing the embodiments of the invention are performed by desktop devices, a personal computer (PC), a tablet PC). Moreover, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.


Response to Arguments - Prior Art
Applicant’s arguments with respect to prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments. Moreover, the combined teachings of Grigg, et al. (US 20180040064 A1), hereinafter Grigg, in view of Agarwal (US 20200057851 A1), hereinafter Agarwal, teach the argued features for the reasons set forth below.















Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-20) recite “[a] method comprising: receiving into an enterprise resource … a risk data signal associated with data associated with a business data object, the business data object being associated with a hierarchical business data object, the risk data signal being interleaved with enterprise data-based … messages and including strings of concatenated data associated with risk levels and business function data; identifying one or more portions of the risk data signal; computing data representing a risk level based on a portion of the risk data signal; classifying data associated with the hierarchical business data object in accordance with the risk level; aggregating the classified data associated with the hierarchical business data object with other data associated with other hierarchical business data objects classified as being at the risk level to form aggregated data; formatting one or more subsets of the aggregated data at the risk level in a configuration to present in a user interface; and causing presentation of a subset of the aggregated data at the risk level in association with …, wherein causing presentation of the subset of the aggregated data further comprises data representing instructions to cause presentation of one or more user inputs …, the one or more user inputs being configured to receive input data signals associated with a risk event, … structured to include … portion configured to activate a first user input to present business-related data as a function of risk level, and … portion configured to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value, wherein a first portion of the risk data signal includes the risk level for classifying the subset of the aggregated data, and a second portion of the risk data signal is configured to map the risk level to business function data.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of receiving a risk data signal, including a risk level and a portion to map the risk level to business function, identifying portions of the risk data signal, computing a risk level based on part of the data, classifying data in accordance with the risk signal, aggregating the data with other data in the same risk level, formatting the data, receiving user input to present information, and presenting the data according to risk level with portions, including as a function of risk level and source and risk level.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of receiving a risk data signal, including a risk level and a portion to map the risk level to business function, identifying portions of the risk data signal, computing a risk level based on part of the data, classifying data in accordance with the risk signal, aggregating the data with other data in the same risk level, formatting the data, receiving user input to present information, and presenting the data according to risk level with portions, including as a function of risk level and source and risk level could all be reasonably interpreted as a human mentally observing information to receive the risk signal (including the risk level and portion to map the risk level to the business function) and user input information, a human mentally evaluating the information to identify risk data, compute risk level, classify the data, and format the data based on the observed information, and a human presenting the risk levels based on the evaluations and observed information manually with a pen and paper; therefore, the claims recite a mental process. In addition, the claimed invention can be considered to help a supply chain gathering data to determine which business entities should be addressed as having high risk, which manages human behavior, relationships, and transactions with business entities and supply chains, and thus, the claims recite a certain method of organizing human activity.  Accordingly, the claims recite a mental processes and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “computing platform,” “electronic,” “user interface” in claim 1, “electronic” in claims 4-6, “user interface” in claims 13, 15, 16, & 19, and “[a] system comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to,” “electronic,” and “user interface” in claim 17;  however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16 & 18-20 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Grigg, et al. (US 20180040064 A1) at [0123], [0190], [0415] (discussing the embodiments of the invention are performed by desktop devices, a personal computer (PC), a tablet PC). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-16 & 18-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grigg, et al. (US 20180040064 A1), hereinafter Grigg, in view of Agarwal (US 20200057851 A1), hereinafter Agarwal.
Regarding claim 1, Grigg discloses a method comprising ([0055]-[0056]): 
receiving into an enterprise resource computing platform a risk data signal associated with data associated with a business data object ([0090]-[0091], calculating an action score includes an action history system controlling the interactions among the different servers (e.g., data center servers, client server, bank servers, and third-party servers, such as financial institutions offering loans to users of the action history system) and analyze the data for thousands or millions of users, and the action history system also keeps track of the historical performance of the different users and other third parties, such as the probability of paying bills on time, data from the bank servers (e.g., payments) to share with third parties and track, in real time, the user's financial performance and the ability to detect the short-term needs of users to quickly react to critical situations), the business data object being associated with a hierarchical business data object ([0106], [0149], [0154], a health action score (HAS) predicting the probability that the entity will have a revenue below a threshold for an amount of time is built on the transactions with direct entities (e.g., siblings of the entity, as described below in more detail with reference to FIG. 11A, which illustrates example relationships for a sample company named Company A with siblings, cousins, connected organizations (e.g., connected to cousins), users (a type of sibling), a bank (a type of sibling), an advisor, a payable (a type of sibling), and wherein using the defined relationships between entities, the scoring component 530 may identify entities in a specified relationship to the requesting entity and for one or more action categories, and assign a value for each action category to generate an action score for each entity of the set of second entities), the risk data signal being interleaved with enterprise data-based electronic messages and including strings of concatenated data associated with risk levels and business function data ([0124]-[0125], the receiver component 510 of the action history system 100 accesses a set of outward communications data and a set of inward communications data comprising text messages, emails, calendar appointments, and other electronic messages including financial transaction data, such as outflow invoices indicating of an invoice, receipt, bill, or other notice of an amount due (i.e. data associated with risk level) for which the entity (e.g., a user or a vendor) (i.e. business function data) is expected to submit payment to a third party (i.e. data associated with risk level), [0145], [0150], [0155], entities are tagged with relations between entities  (i.e. business function data) associated with the outward and the inward communications data, and using the defined relationships between entities, the scoring component 530 may identify entities in a specified relationship to the requesting entity and for one or more action categories including positive, negative, indeterminate, and exclusions categories of entities (i.e. business function data), and the scoring component 530 automatically analyzes the communications data and the action categories (i.e. business function data) to identify predictive sets of communications data and action categories, where the instances of communications data are financial transactions transmitted with a time characteristic (e.g., early, on time, or late) (i.e. data associate with risk level), the scoring component 530 may group instances into a predictive set based on the time characteristic – e.g., the scoring component 530 may group two or more transactions as a predictive set which share the time characteristic of being late, where the two or more transactions are received sequentially and with no intervening transactions having a different time characteristic);
identifying one or more portions of the risk data signal ([0095], the system 100 tracks the entity's transactions 512, both outward and inward communications, flowing from an account associated with the entity to other accounts and to communications initiated and sent by the entity, tracks interactions with bank servers 460 or other financial institutions, and other third-party servers 470, such as sellers and buyers that are not part of the action history system 100); 
computing data representing a risk level based on a portion of the risk data signal ([0157], in operation 640, the prediction component 540 of the action history system 100 determines an action probability for one or more of the entities that the one or more entities perform a corresponding action within a specified time period generated based on the action scores); 
classifying data associated with the hierarchical business data object in accordance with the risk level ([0169]-[0170], [0173], the action probability of each entity is classified among a set of categories, e.g., the action probabilities refer to the probability of paying an invoice on time (e.g., within 30 days or within another predetermined period), and the action probabilities may be presented along with an entity designation indicating the entity with which a specified action probability is associated, and the action probabilities may initially be presented in a grouped presentation 710 according to the risk categories corresponding to risk categories: very high risk, high risk, medium risk, low risk, and very low risk);
aggregating the classified data associated with the hierarchical business data object with other data associated with other hierarchical business data objects classified as being at the risk level to form aggregated data ([0171], the grouped presentation 710 divides the action probabilities into groups graphically, the horizontal axis includes time periods and each time period includes a stacked bar within the chart, and the groups may be delineated by ranges of probabilities and may be presented with one or more probability group elements 712, e.g., a high risk probability may represent entities that the action history system 100 has determined are sixty to eighty percent likely to perform an action late and the remaining groups may each occupy twenty percent ranges of probabilities of late action); 
formatting one or more subsets of the aggregated data at the risk level in a configuration to present in a user interface; and 
causing presentation of a subset of the aggregated data at the risk level in association with user interface ([0169]-[0170], [0173], fig. 7, the action probabilities may initially be presented in a grouped presentation 710 according to the risk categories with the graphical user interface 700 including probability legend 720 and a detail table 730 corresponding to risk categories: very high risk, high risk, medium risk, low risk, and very low risk

    PNG
    media_image1.png
    493
    627
    media_image1.png
    Greyscale
),
wherein causing presentation of the subset of the aggregated data further comprises data representing instructions to cause presentation of one or more user inputs at the user interface, the one or more user inputs being configured to receive input data signals associated with a risk event, the user interface structured to include at least a first user interface portion configured to activate a first user input to present business-related data as a function of risk level, and a second user interface portion configured to activate a second user input to present business-related data as a function of a [entity] of a data feed and a risk level value ([0171]-[0172], fig. 7, the probability group elements 712 may be generated as selectable graphical user interface elements to cause the presentation component 560 to generate and cause presentation of an entity listing for entities associated with an action probability within a probability range of the probability group element 712, wherein the entity listing may be presented in a separate graphical user interface, a window within the graphical user interface 700, in a pop-up window (i.e. second interface input to present business data as a function of source and risk level), and selection of a probability group element 721-725 within the probability legend 720 highlights the probability group elements 721-725 within the grouped presentation 710 which correspond to the probability range indicated by the selected probability group element (i.e. first user interface input to present business data as a function of risk level)), 
wherein a first portion of the risk data signal includes the risk level for classifying the subset of the aggregated data, and a second portion of the risk data signal is configured to map the risk level to business function data ([0124]-[0125], the inward and outward communications data may be stored on a communications database and associated with a set of entities (i.e. map to business function data), wherein the inward and outward communications data may be related to actions performed or scheduled by the entities with which the communications data is associated, the inward and outward communications data comprises financial transaction data (i.e. risk data associated with risk level), e.g., a set of invoices (e.g., messages requesting an outflow of payment) associated with the set of outward communications data and the set of inward communications data, and each inflow invoice may be indicative of an invoice, receipt, bill or other notice of an amount due  (i.e. risk data associated with risk level) for which a customer of the entity (e.g., the user or the vendor) (i.e. map to business function data) is expected to submit payment  (i.e. risk data associated with risk level) to the entity (i.e. map to business function data), [0145], [0150], [0155], entities are tagged with relations between entities  (i.e. map to business function data) associated with the outward and the inward communications data, and using the defined relationships between entities, the scoring component 530 may identify entities in a specified relationship to the requesting entity (i.e. business function data), analyzes the communications data and the action categories to identify predictive sets of communications data and action categories, where the instances of communications data are financial transactions transmitted with a time characteristic (e.g., early, on time, or late) (i.e. data associate with risk level),  and [0149], fig. 11A is an example network diagram of related entities illustrating relationships for a sample company named Company A, including siblings, cousins, connected organizations (e.g., connected to cousins), users (a type of sibling), a bank (a type of sibling), an advisor, a payable (a type of sibling), and a stranger (i.e. business function data)).
While Grigg discloses all of the above, including computing data representing a risk level based on a portion of the risk data signal (as above); and 
cause presentation of a subset of the aggregated data as at the risk level in association with user interface, wherein the processor is further configured to cause presentation of the subset of the aggregated data further comprises data representing instructions to cause presentation of one or more user inputs at the user interface, the one or more user inputs being configured to receive input data signals associated with a risk event, the user interface structured to include at least a first user interface portion configured to activate a first user input to present business-related data as a function of risk level, and a second user interface portion configured to activate a second user input to present business-related data as a function of a [entity] of a data feed and a risk level value, wherein a first portion of the risk data signal includes the risk level for classifying the subset of the aggregated data (as above), Grigg does not necessarily expressly disclose the entirety of the remaining features of the following limitations, which however, are taught by further teachings in Agarwal.
Agarwal teaches computing data representing a risk level based on a portion of the risk data signal ([0160], the method determines the likelihood of a threat being realized, calculates the value of the product of impact and likelihood, and prioritizes the value according to some scheme (e.g., critical, high, moderate, etc.). [0142], an interface of the system may break down the risk levels by percentage, such as 45% very high risks, 25% high risks, 15% medium risks, and so forth); and
cause presentation of a subset of the aggregated data as at the risk level in association with user interface, wherein the processor is further configured to cause presentation of the subset of the aggregated data further comprises data representing instructions to cause presentation of one or more user inputs at the user interface ([0114], a user may at any time right click on a blank area of the canvas when no component/link is selected and a “threat report” item will be selectable which, when clicked, will generate a popup threat which will include a list of all threats like the threat report 1302 shown in FIG. 13, and will include a first “threats” tab list of all threats (and the number of threats), identifying the risk level of each threat, identifying the source of the threat (which is a component on the diagram), and having an actions column from which the user may display a description of the threat), the one or more user inputs being configured to receive input data signals associated with a risk event, the user interface structured to include at least a first user interface portion configured to activate a first user input to present business-related data as a function of risk level, and a second user interface portion configured to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value ([0114], the threat report 1302 shown in FIG. 13, and will include a first “threats” tab list of all threats (and the number of threats), identifying the risk level of each threat, and identifying the source of the threat (which is a component on the diagram) (i.e. second interface input to present data as a function of source and risk level), and the user  the user may organize the table by any column (alphabetically or reverse) (i.e. first interface input to present data as a function of risk level) and may also organize by column headers by dragging the column headers to the location indicated e.g.,  the user could drag the “status” header to the identified location and then drag the “risk” header to the right of it and the table would then be organized first by status and then by risk level (i.e. second interface input to present data as a function of source and risk level); Examiner notes organizing the risks by the single column of risk level is a first input to present data as a function of risk, and organizing the risks by dragging both columns of source and risk level is a second interface input to present data as a function of source and risk level)).
Grigg and Agarwal are analogous fields of invention because both address the problem of analyzing event information to determine risks levels of events. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Grigg the ability to compute data representing a risk level based on a portion of the risk data signal and a user interface structured to including at least a first user interface portion to activate a first user input to present business-related data as a function of risk level, and a second user interface portion to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value taught by Agarwal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of computing data representing a risk level based on a portion of the risk data signal and a user interface structured including at least a first user interface portion to activate a first user input to present business-related data as a function of risk level, and a second user interface portion to activate a second user input to present business-related data as a function of a source of a data feed and a risk level value, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Grigg with the aforementioned teachings of Agarwal in order to produce the added benefit of helping organizations understand the impact of potential threats if realized. [0006].
Regarding claim 2, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein the hierarchical business data object is an account data object associated with a plurality of business data objects including the business data object ([0106], [0149], [0154], a health action score (HAS) predicting the probability that the entity will have a revenue below a threshold for an amount of time is built on the transactions with direct entities (e.g., siblings of the entity, as described below in more detail with reference to FIG. 11A, which illustrates example relationships for a sample company named Company A with siblings, cousins, connected organizations (e.g., connected to cousins), users (a type of sibling), a bank (a type of sibling), an advisor, a payable (a type of sibling), and wherein using the defined relationships between entities, the scoring component 530 may identify entities in a specified relationship to the requesting entity and for one or more action categories, and assign a value for each action category to generate an action score for each entity of the set of second entities 

    PNG
    media_image2.png
    686
    848
    media_image2.png
    Greyscale
).
Regarding claim 3, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein receiving the risk data signal associated with the business data object comprises: receiving data associated with the business data object as unstructured data ([0160], in operation 650, the validation component 550 of the action history system 100 validates the action score by verifying the predictions based on prior communications data, and the prior communications data may include email data, text data, financial transaction data, trends among the prior communications data, or any other suitable information (i.e. unstructured data))
Regarding claim 4, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein receiving the risk data signal associated with the business data object comprises: identifying data representing an electronic message  ([0124]-[0125], the receiver component 510 of the action history system 100 accesses a set of outward communications data and a set of inward communications data comprising text messages, emails, calendar appointments, and other electronic messages including financial transaction data, such as outflow invoices indicating of an invoice, receipt, bill, or other notice of an amount due (i.e. data associated with risk level) for which the entity (e.g., a user or a vendor) (i.e. business function data) is expected to submit payment to a third party (i.e. data associated with risk level)).
Regarding claim 5, the combined teachings of Grigg and Agarwal teaches the method of claim 4 (as above). Further, Grigg discloses wherein identifying the data representing the electronic message comprises: identifying data associated with a data feed object ([0074], a prediction system 144 enables generation of an action score based on outward and inward communications data entered into the action history system 100. The prediction system 144 may interact with the accounting and payroll component 132, the billing/subscription management component 136, and the notifications center component 138 (i.e. identifying data associate with feed objects), for example, to perform data processing operations on data corresponding to inflow and outflow financial transactions).
Regarding claim 6, the combined teachings of Grigg and Agarwal teaches the method of claim 4 (as above). Further, Grigg discloses further comprising: filtering the data representing the electronic message; and detecting data representing the risk data signal ([0096], at operation 504, the action history system 100 tracks the transactions related to the entities 502, 503 in the system 100. From operation 504, the method flows to operation 505, where the performance of the transactions 512 are evaluated to generate performance metrics for each of the entities (e.g., how many invoices are paid on time by the entity in one month, how many invoices are paid by other entities to the entity in one month) (i.e. evaluate metric of each entity for each metric filters the data). In particular, some performance metrics may be generated based on a type of event (e.g., account receivables or account payables) (i.e. determination of amount and the type of account detects data representing the risk data signal)).
Regarding claim 7, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein identifying the one or more portions of the risk data signal comprises: identifying a first portion specifying the risk event ([0096], at operation 504, the action history system 100 tracks the transactions related to the entities 502, 503 in the system 100. From operation 504, the method flows to operation 505, where the performance of the transactions 512 are evaluated to generate performance metrics for each of the entities (e.g., how many invoices are paid on time by the entity in one month, how many invoices are paid by other entities to the entity in one month) (i.e. identifying a first and second portion of risk events)).
Regarding claim 8, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein identifying the one or more portions of the risk data signal comprises: identifying a second portion specifying data used to determine the risk level ([0096], at operation 504, the action history system 100 tracks the transactions related to the entities 502, 503 in the system 100. From operation 504, the method flows to operation 505, where the performance of the transactions 512 are evaluated to generate performance metrics for each of the entities (e.g., how many invoices are paid on time by the entity in one month, how many invoices are paid by other entities to the entity in one month) (i.e. identifying a first and second portion of risk events)).
Regarding claim 9, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein identifying the one or more portions of the risk data signal comprises: identifying one or more symbols indicative of data subject to the risk event ([0096], at operation 504, the action history system 100 tracks the transactions related to the entities 502, 503 in the system 100. From operation 504, the method flows to operation 505, where the performance of the transactions 512 are evaluated to generate performance metrics for each of the entities (e.g., how many invoices are paid on time by the entity in one month, how many invoices are paid by other entities to the entity in one month) (i.e. the numerical values of monetary amount and how many invoices are paid are symbols of amount, and the payment being made on time or late are the risk events)).
Regarding claim 10, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein identifying the one or more portions of the risk data signal comprises: a string of concatenated portions of data  ([0124]-[0125], the receiver component 510 of the action history system 100 accesses a set of outward communications data and a set of inward communications data comprising text messages, emails, calendar appointments, and other electronic messages including financial transaction data, such as outflow invoices indicating of an invoice, receipt, bill, or other notice of an amount due (i.e. data associated with risk level) for which the entity (e.g., a user or a vendor) (i.e. business function data) is expected to submit payment to a third party (i.e. entity identity, the third party, and amount due in the invoices of the messages are strings of concatenated portions of data)).
Regarding claim 11, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein computing data representing the risk level comprises: normalizing data representing multiple risk levels based on risk data signal from multiple data sources (Figure 7, 11b, 11c, 18, 19, Grigg discloses expressing risk according to percentages, which is a normalization, and as discussed above, the risk picture is based on transactions from multiple data sources).
Regarding claim 12, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein receiving the risk data signal associated with the business data object comprises: identifying data associated with a business function data object ([0052], transactions are made based on the relationship with customer and suppliers (i.e. business functions of accounts receivable and accounts payable; with associated business functions of sales and purchasing), [0124]-[0125], the inward and outward communications data may be stored on a communications database and associated with a set of entities (i.e. map to business function data), wherein the inward and outward communications data may be related to actions performed or scheduled by the entities with which the communications data is associated, the inward and outward communications data comprises financial transaction data (i.e. risk data associated with risk level), e.g., a set of invoices (e.g., messages requesting an outflow of payment) associated with the set of outward communications data and the set of inward communications data, and each inflow invoice may be indicative of an invoice, receipt, bill or other notice of an amount due  (i.e. risk data associated with risk level) for which a customer of the entity (e.g., the user or the vendor) (i.e. map to business function data) is expected to submit payment  (i.e. risk data associated with risk level) to the entity (i.e. map to business function data), [0145], [0150], [0155], entities are tagged with relations between entities  (i.e. map to business function data) associated with the outward and the inward communications data, and using the defined relationships between entities, the scoring component 530 may identify entities in a specified relationship to the requesting entity (i.e. business function data), analyzes the communications data and the action categories to identify predictive sets of communications data and action categories, where the instances of communications data are financial transactions transmitted with a time characteristic (e.g., early, on time, or late) (i.e. data associate with risk level),  and [0149], fig. 11A is an example network diagram of related entities illustrating relationships for a sample company named Company A, including siblings, cousins, connected organizations (e.g., connected to cousins), users (a type of sibling), a bank (a type of sibling), an advisor, a payable (a type of sibling), and a stranger (i.e. business function data))).
Regarding claim 13, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein formatting the one or more subsets of the aggregated data comprises: executing a risk management dashboard application configured to generate a presentation format for display at the user interface.
Regarding claim 14, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein causing the presentation of the subset of the aggregated data comprises: causing presentation of the subset of the aggregated data at the risk level relative to one or more other risk levels associated with other subsets of the aggregated data ([0169]-[0170], [0173], fig. 7, the action probabilities may initially be presented in a grouped presentation 710 according to the risk categories with the graphical user interface 700 including probability legend 720 and a detail table 730 corresponding to risk categories: very high risk, high risk, medium risk, low risk, and very low risk

    PNG
    media_image1.png
    493
    627
    media_image1.png
    Greyscale
, 
[0171]-[0172], fig. 7, the probability group elements 712 may be generated as selectable graphical user interface elements to cause the presentation component 560 to generate and cause presentation of an entity listing for entities associated with an action probability within a probability range of the probability group element 712, wherein the entity listing may be presented in a separate graphical user interface, a window within the graphical user interface 700, in a pop-up window, and selection of a probability group element 721-725 within the probability legend 720 highlights the probability group elements 721-725 within the grouped presentation 710 which correspond to the probability range indicated by the selected probability group element (i.e. present data at risk levels relative to data at other risk levels)).
Regarding claim 15, the combined teachings of Grigg and Agarwal teaches the method of claim 1 (as above). Further, Grigg discloses wherein causing the presentation of the subset of the aggregated data comprises: causing presentation of the subset of the aggregated data at the risk level relative as an interactive portion of the user interface ([0169]-[0170], [0173], fig. 7, the action probabilities may initially be presented in a grouped presentation 710 according to the risk categories with the graphical user interface 700 including probability legend 720 and a detail table 730 corresponding to risk categories: very high risk, high risk, medium risk, low risk, and very low risk,

    PNG
    media_image1.png
    493
    627
    media_image1.png
    Greyscale
, 
[0171]-[0172], fig. 7, the probability group elements 712 may be generated as selectable graphical user interface elements to cause the presentation component 560 to generate and cause presentation of an entity listing for entities associated with an action probability within a probability range of the probability group element 712, wherein the entity listing may be presented in a separate graphical user interface, a window within the graphical user interface 700, in a pop-up window, and selection of a probability group element 721-725 within the probability legend 720 highlights the probability group elements 721-725 within the grouped presentation 710 which correspond to the probability range indicated by the selected probability group element (i.e. present data at risk levels relative to data at other risk levels as an interactive portion of the user interface),
[0108]-[0114], at operation 521, a request is received to calculate action probabilities with reference to a given event, and at operation 522, where a determination is made regarding the entities that are related to the event (e.g., payers with outstanding invoices), and at operation 525, the information about the action probabilities is presented to a user, fig. 5b

    PNG
    media_image3.png
    636
    492
    media_image3.png
    Greyscale

Examiner notes, here the user can specify which event is to be analyzed with aggregate data for related entities and present that data on an interface).
Regarding claim 16, the combined teachings of Grigg and Agarwal teaches the method of claim 15 (as above). Further, Grigg discloses further comprises: receiving data representing a user input responsive to activation of the interactive portion of the user interface; and causing presentation of another subset of the aggregated data at the risk level or at another risk level ([0169]-[0170], [0173], fig. 7, the action probabilities may initially be presented in a grouped presentation 710 according to the risk categories with the graphical user interface 700 including probability legend 720 and a detail table 730 corresponding to risk categories: very high risk, high risk, medium risk, low risk, and very low risk

    PNG
    media_image1.png
    493
    627
    media_image1.png
    Greyscale
, 
[0171]-[0172], fig. 7, the probability group elements 712 may be generated as selectable graphical user interface elements to cause the presentation component 560 to generate and cause presentation of an entity listing for entities associated with an action probability within a probability range of the probability group element 712, wherein the entity listing may be presented in a separate graphical user interface, a window within the graphical user interface 700, in a pop-up window, and user selection of a probability group element 721-725 within the probability legend 720 (i.e. receiving data representing a user input responsive to activation of the interactive portion of the user interface) highlights the probability group elements 721-725 within the grouped presentation 710 which correspond to the probability range indicated by the selected probability group element (i.e. present data at risk levels relative to data at other risk levels as an interactive portion of the user interface).
Regarding claim 17-19, this claim is substantially similar to claim 1, 5, 13, and is, therefore, rejected on the same basis as claim 17-19. While claim 17 are directed toward a system with processor and memory, Grigg discloses a system as claimed. [0055]-[0056], fig. 3.
Regarding claim 20, the combined teachings of Grigg and Agarwal teaches the system of claim 17 (as above). Further, Grigg discloses wherein a subset of the instructions further causes the processor to: compute data representing multiple risk levels associated with multiple subsets of the aggregated data (Figure 7, 11b, 11c, 18, 19, Grigg discloses expressing risk according to percentages, and as discussed above, the risk picture is based on transactions from multiple data sources).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623